Appeals from the Court of Appeals for Hancock County. Zimmerman, Judge.
In a proceeding by the Director of Highways to appropriate real property for highway purposes, ⅛ is essential under the provisions of Section 5519.02, Revised Code, for a landowner whose property is being appropriated and who is dissatisfied with the money deposit made by the director to file a written petition, in duplicate, of his intention to appeal within the 30 days prescribed by the statute, and, if he fails to do so, the Court of Common Pleas is without jurisdiction over the proceeding.
Judgments reversed.
Taft, C. J., Matthias, O’Neill, Griffith and Herbert, JJ., concur.
Gibson, J., concurs in the syllabus and judgment.